--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO SUBLEASE
THIS FIRST AMENDMENT TO SUBLEASE (this "Amendment") is made as of this 14th day
of May, 2015 (the "Effective Date"), by and between ACCURIDE CORPORATION, a
Delaware corporation ("Sublandlord"), and MENLO LOGISTICS, INC., a Delaware
corporation ("Subtenant").


W I T N E S S E T H:
WHEREAS, Sublandlord and Subtenant entered into that certain Sublease with an
Effective Date of August 7, 2013 (the "Sublease"), pursuant to which Sublandlord
subleased to Subtenant the Sublease Premises and Parking Area located at 5100 S.
Indianapolis Rd., Whitestown, IN, all as more particularly described in the
Sublease; and
WHEREAS, Sublandlord and Subtenant desire to extend the Term of the Sublease and
make certain other changes to the Sublease as provided herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Sublandlord and Subtenant hereby agree as follows:
1.            Definitions.  Unless the context otherwise requires, any
capitalized term used, but not otherwise defined, herein shall have its
respective meaning as set forth in the Sublease.
2.            Integration of Amendment and Sublease.  This Amendment and the
Sublease shall be deemed to be, for all purposes, one instrument.  In the event
of any conflict between the terms and provisions of this Amendment and the terms
and provisions of the Sublease, the terms and provisions of this Amendment
shall, in all instances, control and prevail.
3.            Extension of Term.  The Sublease is hereby amended in all respects
necessary to reflect that the Term is hereby extended for a period commencing
August 1, 2015, and ending July 31, 2017 (the "Extension Period"), unless sooner
terminated in accordance with the terms of the Sublease, as amended hereby, and
all on the same terms and conditions as provided under the Sublease except as
otherwise set forth in this Amendment.
4.            Base Rent.  Section 2 of the Sublease is hereby amended in all
respects necessary to reflect that the Monthly Installments of Base Rent during
the Extension Period shall be Eighty-Eight Thousand Two Hundred Twenty-Nine and
17/100 Dollars ($88,229.17), payable in accordance with Section 2 of the
Sublease.
5.            Extension Period Improvements.
(a)            In the event Subtenant performs those certain alterations or
improvements to the Sublease Premises set forth on the attached Exhibit "A" (the
"Extension Period Improvements"), Sublandlord agrees to provide funding to
Subtenant to complete such Extension Period Improvements up to a maximum amount
of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the "Extension Period
Allowance"). Subtenant's performance of the Extension Period Improvements shall
be completed in strict compliance with the terms of the Sublease.  Without
limiting the foregoing, Subtenant agrees that (a) any contractor used by
Subtenant shall be a licensed contractor in the State of Indiana, (b) all plans
and specifications for the Extension Period Improvements shall be subject to the
consent and approval of Sublandlord and Prime Landlord prior to the installation
thereof and shall otherwise comply with all other terms and conditions of the
Sublease and Prime Lease, (c) Subtenant shall be responsible for obtaining any
and all permits in connection with the Extension Period Improvements, including
but not limited to, temporary and permanent certificates of occupancy, if
required by appropriate permitting authority, and (d) all Extension
Period Improvements shall be performed and completed in compliance with all
Applicable Laws, free of defects and in good working order.
(b)            Subtenant shall be responsible, at its sole cost and expense, for
payment of all costs and expenses relating to the design and construction of the
Extension Period Improvements in excess of the Extension Period Allowance.  In
no event shall Sublandlord be obligated to make disbursements pursuant to this
Amendment or otherwise in a total amount which exceeds the Extension Period
Allowance.  Subtenant shall not be entitled to receive any cash payment or
credit against Rent or otherwise for any unused portion of the Extension Period
Allowance which is not used to pay for the Extension Period Improvements. 
Sublandlord will pay the Extension Period Allowance in a single lump sum
following the completion of the Extension Period Improvements, within 30 days
after receipt of Subtenant's invoice accompanied by reasonable evidence of the
aforesaid completion and duly executed unconditional lien waivers.


6.            Option to Extend Term.  Section 1(b) of the Sublease is hereby
deleted in its entirety.  Provided no Event of Default then exists, Subtenant
shall have the option to further extend the Term of the Sublease following the
expiration of the Extension Period for an additional period of one (1) year,
eleven (11) months and fourteen (14) days, with the understanding that, upon
exercising such option, the final termination date of the Term shall be July 14,
2019 (the "Second Extension Period").  Such extension option shall be
exercisable by providing written notice to Sublandlord at least 120 days prior
to the expiration date of the Extension Period.  Monthly Installments of Base
Rent during the Second Extension Period shall be Ninety Thousand Nine Hundred
Seventy-Nine and 17/100 Dollars ($90,979.17), payable in accordance with Section
2 of the Sublease.
7.            Prime Landlord.  Subtenant acknowledges that the Building and Real
Property has been transferred, sold and conveyed to Exeter 5490 Industrial
Court, LLC.  Accordingly, the Sublease is hereby amended in all respects
necessary to reflect that the term "Prime Landlord" shall be deemed to refer to
Exeter 5490 Industrial Court, LLC.  Section 10(a) of the Sublease is also
amended in all respects necessary to reflect that the address for notices to the
Prime Landlord shall be:
Exeter 5490 Industrial Court, LLC
140 W. Germantown Pike, Suite 150
Plymouth Meeting, PA 19462
Attention:  Chief Financial Officer


8.            Subtenant Representations.  Subtenant represents and warrants to
Sublandlord that (a) no Event of Default on the part of Subtenant exists under
the Sublease, (b) to Subtenant's knowledge, Sublandlord is not in default in the
performance of any of its obligations under the Sublease, and (c) Subtenant is
unaware of any condition or circumstance which, with the giving of notice or the
passage of time or both, would constitute a default by Sublandlord or an Event
of Default by Subtenant under the Sublease. Subtenant further acknowledges that,
as of the Effective Date of this Amendment, Subtenant has no defense, offset,
lien, claim or counterclaim against Sublandlord under the Sublease or against
the obligations of Subtenant under the Sublease (including, without limitation,
any rentals or other charges due or to become due under the Sublease).
9.            Broker.  Subtenant represents that Subtenant has not dealt with
any broker (other than  Transportation Property Company Inc. and Jones Lang
LaSalle Americas, Inc.) in connection with this Amendment and agrees to
indemnify and hold Sublandlord harmless from all damages, liability and expense
(including reasonable attorneys' fees) arising from any claims or demands of any
brokers or finders for any commission alleged to be due such brokers or finders
in connection with their participation in the negotiation of this Amendment
(other than Transportation Property Company Inc. and Jones Lang LaSalle
Americas, Inc.).  This Section 9 shall survive any expiration or earlier
termination of the Sublease.
10.            Miscellaneous.  This Amendment may be executed in counterparts,
each of which when so executed and delivered shall constitute an original, but
together shall constitute one and the same instrument.  Signatures of the
parties transmitted by electronic mail or facsimile shall be deemed to be
original signatures and binding on the parties for all purposes.  Except as
expressly provided herein, all of the terms and provisions of the Lease shall
remain in full force and effect.
[Remainder of this page intentionally left blank; signature page to follow.]


- 1 -

--------------------------------------------------------------------------------



This Amendment is executed by the undersigned as of the date first above
written.



 
SUBLANDLORD:
 
SUBTENANT:
             
ACCURIDE CORPORATION,
a Delaware corporation
 
MENLO LOGISTICS, INC.,
a Delaware corporation
             
By:___/s/ Stephen A. Martin___________
 
By:__/s/ Lonny Warner______________
 
Print Name:__Stephen A. Martin________
 
Print Name:__Lonny Warner__________
 
Title:_SVP/General Counsel____________
 
Title:_VP Operations________________










 










- 2 -

--------------------------------------------------------------------------------